Jenks, P. J. :
An agent of the Agricultural Department went to the grocer’s shop of the defendant and asked the defendant if he *888sold oleomargarine. The defendant said that he did, whereupon the agent asked him whether he gave coloring matter with it and he said that he did. Thereupon the agent bought and received a pound of oleomargarine and the defendant at the same time handed to him a capsule which contained coloring matter. It was conceded that “coloring matter can be purchased very generally at druggists’, groceries and other establishments as a commodity by itself, such as is used for coloring butter or oleomargarine. ” The Municipal Court found the defendant guilty of a violation of section 41 of the Agricultural Law "(Consol. Laws, chap. 1 [Laws of 1909, chap. 9], as amd. by Laws of 1909, chap. 357) and imposed a fine.
This appeal attacks the constitutionality of the said statute. The part thereof which is germane to this case reads: “No person selling any oleaginous substance not made from pure milk or cream of the same as a substitute for butter shall sell, give away or deliver with such substance any coloring matter.” The statutes of this State prohibit the manufacture or sale of any article compounded so as to imitate butter, and such legislation has been upheld as preventive of fraud or deception upon purchasers or consumers. (People v. Arensberg, 105 N. Y. 123; McCray v. United States, 195 U. S. 27, 64; People v. Biesecker, 169 N. Y. 53, 56. See, too, as to the principle, People v. Girard, 145 N. Y. 105.) Section 39 of the same act provides in part: “No person shall coat, powder or color with annatto or any coloring matter whatever, butterine or oleomargarine or any compound of the same or any product or manufacture made in whole or in part from animal fats * * * by means of which such product, manufacture or compound shall resemble butter or cheese, the product of the dairy; nor shall he have the same in his possession with intent to sell the same nor shall he sell or offer to sell the same.” Reference to the context of this very section 41 indicates that the “ coloring matter ” referred to is such as may be used for the artificial coloring of oleomargarine. For immediately preceding this prohibition is a provision against the addition to the substance or combination therewith of “ any annatto or compounds of the same, or any other substance or substances whatever, for the purpose or with the effect of imparting thereto a color resem*889bling yellow, or any shade of yellow butter or cheese, nor introduce any such coloring matter or other substance into any of the articles of which the same is composed.” The words “ coloring matter,” which are of course generic and as such could be applicable to all substances which may change or afford color, are to be interpreted as meaning coloring matter which may give the oleomargarine or like substance the appearance of butter or cheese. (See Endl. Interp. Stat. §§ 400, 403; Suth. Stat. Const. §§ 268, 269; People v. Richards, 108 N. Y. 137; Burks v. Bosso, 180 id. 341.) Thus we may read this legislative prohibition as aimed at such coloring matter as may, when added to oleomargarine or like substance or combined therewith, give it the appearance of butter or of cheese. If the furnishing of such coloring matter with the purchase of oleomargarine may facilitate a compound so that it imitates butter, then I think that the statute may be sustained, as, to quote the language of Cullen, J., in People v. Biesecker (supra), “legislation intended and reasonably adapted to prevent an article being manufactured in' imitation or semblance of a well-known article in common use and thus imposing upon consumers or purchasers.” If the purchaser thus can obtain such coloring matter, not only may he be aided to a course of deception by the convenience of one transaction, but he also is furnished with such matter adapted for the very purpose of imitation and presumably in its effective form and proper quantity. With the means thus furnished all that apparently would remain would be the act of addition or-compounding. Thus the means of fraud or deception, of which means he may be ignorant, are put in his hand simultaneously with the sale of the subject-matter of such wrongdoing and incident to it. Not only is opportunity offered, but it may well be that the doing of the forbidden act itself is urged in that it may be so readily done. It is said that the prohibition is in restraint of trade. Bather is it in regulation, in the exercise of the police power, of the sale of a certain thing in the way of prevention of an unlawful use thereof. If one desires to purchase the commodity itself, as an independent transaction, he may do so freely anywhere and at any time save as restricted by this statute. Such regulation is for the Legislature, and the terms *890thereof are within its police power unless they “ are so utterly unreasonable and extravagant in their nature and purpose that the property and personal rights of the citizen are unnecessarily, and in a manner wholly arbitrary, interfered with or destroyed without due process of law.” (Gundling v. Chicago, 177 U. S. 183, 188.) The assertion that such a regulation interferes with vested rights is tantamount to saying that, although the manufacture or sale of artificially colored oleomargarine is unlawful, yet the purchaser of oleomargarine has a vested right not to be hampered in the means of working a violation of the law. (See People v. Girard, supra.)
If may well be that the purchaser of oleomargarine is hindered to an extent from obtaining coloring matter with which to color oleomargarine for sentimental or other reasons which is intended for his own consumption, but the probabilities are that one who would thus purchase both the oleomargarine and the coloring ingredient has in view some subsequent purchaser from him or some consumer other than himself, and that he seeks the means of compound to work fraud or deception upon some other. The question of intent is not involved in this statute. (People v. West, 106 N. Y. 293; People v. Bowen, 182 id. 1.) In justice to the defendant I m,ay add that there is no proof of concealment or evasion in the sale and the supply of the coloring matter, and that the defendant did not deny his acts.
The judgment should be affirmed.
Burr and Carr, JJ., concurred; Thomas, J., read for reversal, with whom Woodward, J., concurred.